Citation Nr: 0705947	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
November 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.


FINDINGS OF FACT

1. Bilateral hearing loss was not manifested during the 
veteran's active duty or within one year of discharge from 
service, nor is any current bilateral hearing loss otherwise 
related to service.

2. Tinnitus was not manifested during the veteran's active 
duty, nor is any current tinnitus otherwise related to such 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have incurred in or have been aggravated by such service. 
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An April 2005 letter informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
the veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the April 2005 letter expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that this letter 
was sent to the veteran prior to the September 2005 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The Board notes that no such notice was provided to 
the veteran; however, such error is nonprejudicial to the 
veteran because the Board has concluded that the 
preponderance of the evidence is against these claims.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned have therefore been rendered 
moot.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The Board observes that the 
veteran's service medical records are associated with the 
claims folder.  The veteran did not identify any additional 
relevant, outstanding records that needed to be obtained 
before deciding his claim.  He was also afforded a VA 
examination in conjunction with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385 (2006), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

In his March 2005 application for compensation, the veteran 
claims his bilateral hearing loss and tinnitus are due to in-
service exposure to acoustic trauma from working onboard the 
U.S.S. Hubbard as an electrician.  However, the veteran's 
service medical records are absent any complaints, treatment, 
or diagnosis for auditory problems, including hearing loss 
and tinnitus.  The veteran's November 1948 entrance 
examination and November 1949 separation examination both 
indicate normal clinical evaluations of the ear.  Both 
examination reports also note that the veteran scored 15 out 
of 15 on the whisper voice test for both the right and left 
ear.  

An August 2005 VA audiological examination demonstrates that 
the veteran's hearing loss currently meets the regulatory 
thresholds to be considered disabling.  The examination 
report indicates the following puretone thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
55
55
70
85
80
LEFT
60
65
70
80
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 60 percent in the left ear.  The 
examiner indicated that the veteran suffered from bilateral 
moderate to severe sensorineural hearing loss with 
significantly reduced word recognition.

In addition to the audiological results discussed above, the 
August 2005 VA examination report also notes that the veteran 
reports bilateral, constant tinnitus with an onset twenty 
years ago.  The veteran reported noise exposure to gunfire 
while onboard a ship during service, and post-military noise 
exposure to farm machinery.  With respect to the onset date, 
the Board observes that the veteran indicated in a September 
2006 statement that the onset of his claimed tinnitus was 
during service, and that it only became more prominent twenty 
years ago.  

The August 2005 VA examination report provides the examiner's 
conclusion that the veteran's bilateral hearing loss and 
tinnitus are not as likely as not related to his military 
service.  The examiner noted that the veteran's current 
hearing loss is worse than predicted from aging or from his 
occupation during service; however, the normal whisper voice 
test at service separation, post-military noise exposure, and 
lack of documented complaints for fifty-five years all led 
him to the conclusion that he could not be 50 percent or more 
certain regarding etiology due to service.  The Board notes 
that this conclusion was drawn after a thorough interview, 
examination, and review of the claims file, and the report 
offers a reasonable rationale for the offered medical 
opinion.  Given the comprehensive review of this examiner, 
the August 2005 report and its conclusions will be afforded 
considerable probative weight as an expert medical opinion 
specifically addressing the issue of nexus between the 
veteran's hearing loss and tinnitus and his military service.

The Board observes that the record also contains a June 2005 
VA primary care record which notes that the veteran reported 
hearing loss and chronic tinnitus since his military service.  
The Board notes that such evidence is a recitation of the 
veteran's personal history and does not represent an 
etiological opinion.

In addition to the probative negative nexus opinion, the 
Board finds the fifty-six year lapse in time between the 
veteran's active service and the first evidence of a recorded 
diagnosis of hearing loss and tinnitus weighs against the 
veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  

The Board acknowledges the veteran's belief that VA is 
unfairly considering his age and the length of time between 
service and his claim in its decision.  However, this is not 
the case.  Rather, the Board, like the veteran, is precluded 
from drawing its own medical conclusions from the evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Therefore, in order to 
warrant service connection there must be either (1) an in-
service diagnosis of a chronic disability, or (2) a competent 
medical nexus opinion linking the veteran's current chronic 
disability to service.  In the present case, there is no in-
service diagnosis of bilateral hearing loss or tinnitus, nor 
is there a recorded diagnosis for fifty-five years after 
service separation.  Therefore, although the veteran has 
indicated his hearing problems began during service, 
contemporaneous evidence of such problems, or rather, the 
lack of such evidence in the present case, is much more 
probative than the veteran's present statements.

Service connection is only warranted when the evidence 
reflects a medically sound basis to attribute the post-
service hearing loss and tinnitus to injury in service.  See 
Hensley, supra.  Thus, service connection cannot be granted 
when the record, as in this case, contains no competent 
medical evidence that attributes the veteran's hearing loss 
and tinnitus to his service.  While an accurate determination 
of etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. 
West, 11 Vet. App. 420, 424 (1998).  In the present case, the 
only competent medical opinion addressing the etiology of the 
veteran's claimed disabilities is found in the August 2005 VA 
examination report in which the VA examiner rendered a 
negative nexus opinion regarding the veteran's claimed 
disabilities.  As previously mentioned, this opinion was 
rendered after a thorough review of the claims file, and it 
is consistent with other substantial evidence of record.  

Thus, with consideration of the veteran's service medical 
records, the length of time following service prior to a 
recorded diagnosis of hearing loss and tinnitus, the 
probative VA examination report, and the absence of any 
medical opinion suggesting a causal link to the veteran's 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for bilateral hearing loss and tinnitus.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


